Citation Nr: 9925934	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
seizures.  The veteran filed his notice of disagreement (NOD) 
in July 1994.  A statement of the case (SOC) was issued in 
August 1994, and the veteran filed his VA Form 9 substantive 
appeal in October 1994.  He was afforded a hearing at the RO 
in that same month.

In December 1997, this case was remanded by the Board in 
order to obtain additional medical records and for a VA 
examination by a board of two neurologists.  The claims file 
has been returned to the Board for review.


FINDINGS OF FACT

1.  The veteran was diagnosed with a mild brain concussion 
following an October 1962 in-service motor vehicle (jeep) 
accident.

2.  In January 1992, the veteran suffered a witnessed 
generalized seizure.

3.  In September 1993, a private physician opined that there 
may be a relationship between the veteran's seizures and head 
trauma incurred during the in-service jeep accident.

4.  In September 1996, a VA examiner opined that it was at 
least as likely as not that the veteran's seizures were 
connected to the accident.

5.  In November 1998, a VA board-certified neurologist stated 
that it was at least as likely as not that the veteran's 
seizure disorder was related to the 1962 concussion following 
his in-service jeep accident; earlier in that month, two VA 
board-certified neurologists concluded that there was not a 
causal relationship between the in-service jeep accident and 
the veteran's subsequent seizures.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's seizure disorder was incurred in or aggravated by 
his period of active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basically, the veteran contends that he is entitled to 
service connection for seizures as a direct result of a 1962 
in-service jeep accident, during which he was thrown from the 
vehicle, rolled down an embankment, and was pinned under the 
vehicle.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed, that the 
evidence of record allows for equitable resolution of the 
claim, and that the duty to assist the veteran has been met 
pursuant to 38 U.S.C.A. § 5107(a).

In order to establish service connection, there must be 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  Id.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, certain diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.  

Service medical records reveal that the veteran's October 
1961 pre-induction examination was completely negative as to 
complaints and diagnosis of, or treatment for, a seizure 
disorder.  Mild brain concussion was diagnosed during 
hospitalization in October 1962 following the jeep accident.  
Neurological examination was negative.  The veteran's October 
1963 separation examination was silent as to a seizure 
disorder.  

Post-service medical records include the report of a January 
1964 VA examination, which found the veteran's neurological 
system to be normal.  

A January 1992 statement from Patrick M. McGookey, M.D., 
reported that the veteran had a witnessed generalized seizure 
11/2 weeks previously, although the witness was not present at 
that time.  He assessed a seizure disorder, by history, most 
likely of unknown etiology.  A second January 1992 statement 
from Dr. McGookey noted that the veteran had a seizure 
following his last appointment, after which he was told not 
to drive his car.  Clinical interpretation of an 
electroencephalogram (EEG) performed by Dr. McGookey in 
January 1992 stated the EEG was abnormal.  There was poor 
development of the background rhythms consistent with a mild 
diffuse encephalopathy, said to possibly be related to poor 
relaxation during the recording.  No epileptiform activity 
was seen.

January 1992 computed tomography (CT) examination of the 
brain by R.J. Bingham, D.O., was negative.

A February 1992 consultation with Dr. McGookey noted that the 
veteran's seizures were under complete control with Dilantin.

A statement from E.E. Ackley, D.O., F.A.C.O.S., dated in 
September 1993, reports that the veteran had had seizures for 
years, including during his childhood.  Dr. Ackley concluded 
that there may have been a relationship between the veteran's 
seizures and head trauma incurred during the in-service jeep 
accident.

The veteran filed a claim of entitlement to service 
connection for seizures in October 1993.

February 1994 VA clinical notes diagnosed possible absent 
seizure disorder.  The report of a July 1994 VA consultation 
confirmed that the January 1992 CT examination of the brain 
by Dr. Bingham was negative.

During a personal hearing in October 1994, the veteran 
described a 1962 in-service jeep accident which occurred in 
Germany.  He testified that he suffered a brain concussion 
and was placed on limited duty profile.  He reported that he 
did not report back to the hospital for treatment following 
the initial hospitalization.  The veteran testified that he 
suffered seizures early in his childhood which ceased when he 
was twelve years old.  He also testified that following 
active service, he suffered a seizure while working in 
Youngstown, Ohio, as a private contractor, for which he was 
hospitalized.  The veteran could not remember in which year 
the seizure occurred.  He reported that he did not have post-
service treatment for a seizure disorder until late 1991 or 
early 1992.  The veteran testified that he currently was 
having seizures during the night, after which he would awake 
tired and wet.  He also testified that he was receiving 
medication from a VA outpatient facility, and that he was 
receiving disability compensation from the Social Security 
Administration (SSA).  

The veteran was afforded a VA examination in September 1996.  
He reported a seizure episode the day prior to the 
examination, but was unable to provide details.  He also 
mentioned the 1962 in-service jeep accident.  Diagnosis was 
seizure disorder.  The examiner stated that there was no way 
to accurately prove or disprove a connection between the 
veteran's current seizure disorder and his traumatic accident 
during military service.  The examiner concluded that it was 
at least as likely as not the seizures were connected to the 
jeep accident.  Reported childhood history of seizures was 
unconfirmed and did not add much to the evaluation of the 
veteran's seizures.  The examiner added that upon review of 
the claims file, there was no further confirmatory evidence 
between prior trauma and seizures.  Evaluation by medical 
personnel, perhaps a neurology consultant, was recommended.

Records received from the Social Security Administration in 
July 1997 are largely duplicative of evidence previously in 
the claims file.  Records were included from Sandusky 
Community Hospital, Sandusky, Ohio, dated in January 1992.  
The veteran was diagnosed with acute seizure.  A June 1994 
determination by the SSA determined that the veteran was 
disabled beginning August 20, 1993.  The primary diagnosis 
was organic mental disorders (chronic brain syndrome), while 
the secondary diagnosis was epilepsy.

Records received in March 1998 from The Bellevue Hospital, 
Bellevue, Ohio, include the report of an emergency room visit 
dated in May 1997.  The veteran reported that he was visiting 
the hospital when he had a seizure.  A witness reported that 
the veteran began to simply stare into space, and did not 
have a full grand mal seizure.  The veteran was postictal at 
the time of initial examination.  He reported that it had 
been 5 months since he had had a seizure, and that perhaps he 
had started having them as a child.  The diagnosis was 
seizure disorder.

Records were received in April 1998 from Memorial Hospital, 
Fremont, Ohio.  These show that the veteran was diagnosed 
with seizure disorder in April 1995, syncopal event in 
October 1995, and seizure by history with known seizure 
disorder, subtherapeutic Dilantin level, in January 1997.

Pursuant to the remand by the Board in December 1997, the 
veteran was afforded a VA examination by two board-certified 
neurologists in November 1998.  The veteran's claims file was 
reviewed, and a detailed history thereof recited.  The 
examiners concluded that there was not a causal relationship 
between the veteran's 1962 in-service jeep accident and his 
subsequent development of seizures because:  (1) of the long 
duration between the accident and the development of seizures 
(in 1992); (2) of the lack of evidence of appreciable 
cerebral injury associated with the jeep accident in 1962; 
and (3) the veteran apparently had seizures which predated 
the jeep accident in 1962.  In reaching said conclusion, the 
examiners referred to the TEXTBOOK ON NEUROLOGY AND CLINICAL PRACTICE 
(2d ed. 1995).

Later in November 1998, the veteran was examined by another 
neurologist who, in citing to the same medical treatise as 
the board of two neurologists, stated that it was at least as 
likely as not that the veteran's seizure disorder was related 
to the 1962 concussion following his in-service jeep 
accident.  The examiner noted that any injury to the brain 
may cause seizures, and that while seizures generally began 
to appear within the first 5 years after an organic brain 
injury, they might show up at any time.

The evidence of record includes several items of medical 
evidence which clearly argue against a finding that the 
veteran's seizure disorder is related to service.  Some 
evidence suggests that he suffered from seizures as a child.  
Significantly, two board-certified neurologists examined the 
veteran in November 1998 for the express purpose of 
determining whether his seizure disorder was caused by the 
jeep accident with resulting head injury during service.  
Both of these medical specialists concluded that there was no 
such causal relationship. 

However, other items of medical evidence suggest that it is 
at least as likely as not that the seizure disorder is 
related to the jeep accident.  In this regard, the Board 
points to the November 1998 opinion by a single neurologist 
and the opinion by a VA examiner in September 1996.  Both of 
these examiners appear to believe that a causal relationship 
may exist.  Further, there is the September 1993 private 
physician's statement of a relationship between the veteran's 
seizures and in-service head trauma.

It seems clear that the underlying question in this case is 
one of some medical complexity.  After appropriate efforts to 
obtain a clear medical consensus as to the etiology of the 
veteran's disability, there is still no clear definitive 
answer.  In view of the efforts to expand the medical 
evidence to date, the Board does not believe that any useful 
purpose would be served by additional efforts to resolve the 
complex medical question involved in this case.  Viewing the 
record as it stands, the Board must conclude that there is a 
state of equipoise between the positive evidence and the 
negative evidence.  In such a case, the matter must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that entitlement to service 
connection for a seizure disorder is warranted. 


ORDER

Service connection for a seizure disorder is warranted.  The 
appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

